       Case 1:18-po-00088-SAB Document 30 Filed 06/11/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defenders
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorneys for Defendant
 6   SANDI MCCOY
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         Case No. 1:18-po-00088-SAB
12                   Plaintiff,                        STIPULATION TO EXTEND
                                                       BRIEFING SCHEDULE; AND
13           vs.                                       ORDER
14   SANDI MCCOY,
15                   Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Special Assistant United States Attorney William Taylor, counsel for plaintiff, and
19   Assistant Federal Defender Matthew Lemke, counsel for defendant Sandi McCoy, that the
20   briefing schedule be extended. Specifically, that the deadline for filing an opening brief be
21   continued from June 12, 2020, to June 19, 2020. The parties also request that the deadline for
22   filing responsive briefs be continued from June 26, 2020 to July 3, 2020. The parties agree that
23   the optional reply brief and the motion hearing can remain as scheduled.
24          The parties request this scheduling modification because the government anticipates
25   disclosing supplemental forensic analysis materials by Thursday, June 11, 2020. In light of the
26   forthcoming materials, the parties stipulate that the appropriate measure at this juncture is to
27   briefly extend the motion filing deadlines so as to provide defense counsel an adequate
28   opportunity to review the newly disclosed materials prior to filing any motions.
      Case 1:18-po-00088-SAB Document 30 Filed 06/11/20 Page 2 of 3


 1                                     Respectfully submitted,
 2                                     HEATHER E. WILLIAMS
                                       Federal Defender
 3
 4   Date: June 10, 2020               /s/ Matthew Lemke
                                       MATTHEW LEMKE
 5                                     Assistant Federal Defender
                                       Attorney for Defendant
 6                                     SANDI MCCOY
 7
 8                                     MCGREGOR W. SCOTT
                                       United States Attorney
 9
10   Date: June 10, 2020               /s/ William Taylor
                                       WILLIAM TAYLOR
11                                     Special Assistant United States Attorney
                                       Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28



                                          2
       Case 1:18-po-00088-SAB Document 30 Filed 06/11/20 Page 3 of 3


 1                                        ORDER
 2            IT IS HEREBY ORDERED that the briefing schedule be extended as requested.
 3   Affirmative motions will be filed on or by June 19, 2020. Any responsive motions will be filed
 4   on or by July 3, 2020. The optional reply brief and motion hearing will remain as scheduled.
 5
 6   IT IS SO ORDERED.
 7   Dated:     June 10, 2020
 8                                                      UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28



                                                    3
